Citation Nr: 1140571	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status post right ankle injury with residual deformity and degenerative joint disease, evaluated as 10 percent disabling prior to April 12, 2011 and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 10 percent rating for a right ankle disability.

In March 2011 the Board remanded the claim for further development.

In an August 2011 rating decision the Appeals Management Center (AMC) increased the rating for the right ankle disability to 20 percent, effective April 12, 2011.  Nonetheless, the issue of entitlement to an increased rating for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the RO/AMC.

The Board notes that clarification is required as to whether there is any right ankle ankylosis.  The April 2011 VA joints examination report listed right ankle dorsiflexion findings as "10 to 10 degrees," but also indicated that there was no ankylosis.  These findings appear to be internally inconsistent.  

Pursuant to 38 C.F.R. § 4.71a, Plate II, normal range of dorsiflexion of the ankle is 0 degrees to 20 degrees and normal plantar flexion is 0 degrees to 45 degrees.  It is unclear from the range of motion values as reported whether the right ankle is ankylosed and if not, what his actual range of motion is.  Accordingly, clarification is necessary.  Thus, the claims file should be returned to the examiner who performed the April 2011 examination, if available, for clarification of the reported ranges of motion of 10 to 10 degrees dorsiflexion and 10 to 15 degrees plantar flexion.  If the examiner determines that a new examination is necessary, one should be scheduled.

Relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records dating since April 2011 from the Richmond VA medical center should be obtained.  

2.  After the above has been completed to the extent possible, the claims file should be returned to the examiner who performed the April 2011 VA joints examination, if available, for clarification of the reported range of motion of 10 to 10 degrees dorsiflexion and 10 to 15 degrees plantar flexion, when the examiner later indicated there was no ankylosis.  Specifically, the examiner should review the examination report and respond to the following questions concerning the April 2011 VA joints examination report: 

(a) Explain the reported ranges of dorsiflexion and plantar flexion as being 10 to 10 degrees dorsiflexion and 10 to 15 degrees plantar flexion, when neutral is at 0 degrees (i.e. full range of dorsiflexion is 0 to 20 degrees and full range of plantar flexion is 0 to 45 degrees).  Specifically, was there a typographical error in reporting the ranges of motion of the right ankle and if not, why was the motion not reported as 0 to 10 degrees dorsiflexion and 0 to 15 degrees plantar flexion? 

(b) Clarify whether the right ankle is ankylosed at 10 degrees dorsiflexion.  If so, the examiner should explain how the Veteran can plantar flex with ankylosis.  

If the examiner determines that a new examination is necessary to respond to the questions (or the original examiner is no longer available), a VA examination should be scheduled to obtain current range of motion information and a response to the above questions. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


